Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 18-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected automatic continuous printing method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/11/2021.
Claim Objections
Claim(s) 1-17 are objected to because of the following informalities:  
In Claim(s) 8 Line(s) 10, the phrase “a row/column” uses a back slash in place of the word “or”. For the purpose of examination, the limitation will be read as “a row or column”.
In Claim(s) 16 Line(s) 1, the phrase “a photocuring-type three-dimensional system” uses the term “system” instead of “device” as in previous claims. For the purpose of examination, the limitation will be read as “a photocuring-type three-dimensional device” as is consistent with claims 1-15.
In Claim(s) 17 Line(s) 1, the phrase “a photocuring-type three-dimensional system” uses the term “system” instead of “device” as in previous claims. For the purpose of examination, the limitation will be read as “a photocuring-type three-dimensional device” as is consistent with claims 1-15.
In Claim(s) 1 Line(s) 11, the phrase “the workpiece” recites the article “the” to reference subject matter which recited differently in a previous limitation. While this is not grammatically incorrect and the recitations are not ambiguous because antecedent basis is inherently present for the claimed subject matter, greater consistency may be obtained by referencing the same subject matter identically throughout the claims. It is the recommendation of the examiner to molded workpiece” throughout the claims, especially Claim 1 Line(s) 11 and 10. Please see MPEP 2173.05 (e) titled “Lack of Antecedent Basis” where inherent components of elements recited have antecedent basis in the recitation of the components themselves, for example, an object having an outer surface. Further, the examiner directs the applicant to the special definition for “molded workpiece” provided in the Claim Interpretation Heading, below.
The examiner notes that the specification is replete with these errors and any occurrences not particularly pointed out are still subject to objection.
Appropriate correction is required.
		
Claim Interpretation
The examiner wishes to point out to the Applicant that Claim(s) 1-17 are directed towards an apparatus and will be examined under such conditions. The material worked upon (Claim 1 directed to “a photosensitive resin”) or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus. See MPEP 2112.01 I and 2114-2115. 
The examiner notes that there is a special definition provided in the detailed description for the following terms; thus, the special definition as provided in the specification will be used instead of the claim term’s plain meaning. See MPEP 2111.01 I. titled “The Words of a Claim Must Be Given Their “Plain Meaning Unless Such Meaning is Inconsistent with the Specification”. For the purpose of examination, this will be used for the duration of the office action.
In Claim(s) 1 Line(s) 6, the limitation “a molded workpiece”, will not be interpreted as if there is a mold on the platform performing the shape of the resin. Instead, this will be read as “a three-dimensional workpiece, which is molded by layered superimposition" as is supported by the immediate specification (Page(s) 2 Paragraph(s) 2). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 12, and 14-15 are rejected under 35 U.S.C § 103 as being obvious over HUANG (US-20160089839-A1), hereinafter referred to as HUANG, in view of EVANS (US-5248456-A), hereinafter referred to as EVANS.
Regarding Claim 1, HUANG teaches a photo-curing-type three-dimensional printing device capable of automatic continuous printing (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. See MPEP 2111.02.),
comprising an automatic composition system (control unit 140, Figure(s) 1 and Paragraph(s) 0028; and see where the 3D model may be a digital 3D image file build by a computer host via CAD or animation modeling software, Figure(s) 1 and Paragraph(s) 0024; The examiner considers the control unit 140 interacts with software, Paragraph(s) 0025, and the immediate specification describes the “automatic composition system” comprising software modules, Page(s) 20 Paragraph(s) 1; thus the claim limitation is met.),
an automatic printing and pick-up collecting apparatus (tank 120, Figure(s) 1 and Paragraph(s) 0027; platform 150, Paragraph(s) 0026), and
an automatic liquid replenishment apparatus (automatic filling module 130, Figure(s) 1 and Paragraph(s) 0024; reservoir 134, Figure(s) 1 and Paragraph(s) 0027; sensing unit 132, Figure(s) 1 and Paragraph(s) 0027; and pressurizing unit 138, Figure(s) 1 and Paragraph(s) 0027),
wherein the automatic printing and pick-up collecting apparatus is provided with a material tank (tank 120, Figure(s) 1 and Paragraph(s) 0024) configured to accommodate a photosensitive resin and a lifting platform configured to be connected to a molded workpiece (see where the tank 120 contains liquid-forming material 170, Figure(s) 1 and Paragraph(s) 0025.The examiner considers the limitation “a photosensitive resin” to be immaterial to patentability. See MPEP 2115. The examiner considers that because the reference teaches a three-dimensional object molded by layered superimposition, Paragraph(s) 0015, as is defined in the immediate specification Page(s) 2 Paragraph(s) 4; the limitation is met.);
the automatic composition system (control unit 140, Figure(s) 1 and Paragraph(s) 0028; and see where the 3D model may be a digital 3D image file build by a computer host via CAD or animation modeling software, Figure(s) 1 and Paragraph(s) 0024; The examiner considers the control unit 140 interacts with software, Paragraph(s) 0025, and the immediate specification describes the “automatic composition system” comprising software modules, Page(s) 20 Paragraph(s) 1; thus the claim limitation is met.) is configured to receive and compose a plurality of three-dimensional models; (see where the control unit 140 fowls a 3D object layer by level by irradiating and curing the liquid forming material 170, Paragraph(s) 0025 and Figure(s) 1. The examiner considers that the apparatus as claimed is capable of printing a plurality of three-dimensional models. However, the examiner would like to direct the applicant to language that differentiates from HUANG on Page(s) 4 Paragraph(s) 3 that appears to be directed to composing a plurality of three-dimensional models simultaneously. Per MPEP 2111.01 II., although the claims are given the broadest reasonable interpretation “in light of the specification”, it is improper to import this limitation into the claim language. Therefore, this limitation is being interpreted as broadly as the capability to produce multiple three-dimensional models of different types.), and
output the composed three-dimensional models (see where the control unit 140 fowls a 3D object layer by level by irradiating and curing the liquid forming material 170; Paragraph(s) 0025 and Figure(s) 1. The examiner considers that the apparatus as claimed is capable of printing a plurality of three-dimensional models; thus, there is an output of the composed three-dimensional models.);
the automatic printing and pick-up collecting apparatus (tank 120, Figure(s) 1 and Paragraph(s) 0027; platform 150, Paragraph(s) 0026) is configured to receive and print the composed three-dimensional models (see where the 3D object is formed on the lifting platform 150, Paragraph(s) 0015; and see where the lifting platform has a carrying surface for carrying the 3D object 10, Figure(s) 1 and Paragraph(s) 0026), and
the automatic liquid replenishment apparatus is configured to determine whether liquid replenishment is required (see when the maximum liquid level is reached in the reservoir and the tank does not need filling so the tank is not filled, Paragraph(s) 0018; sensing unit 132, Figure(s) 1 and Paragraph(s) 0027), and
if so, the material tank is replenished with the photosensitive resin (see when the level of the liquid in the tank is detected by a sensing unit and the resin is injected into the tank, Paragraph(s) 0018; sensing unit 132, Figure(s) 1 and Paragraph(s) 0027). 
However, HUANG does not teach the automatic printing and pick-up collecting apparatus that can: 
remove the workpiece from the lifting platform and collect the workpiece after the printing is completed; and
In the same field of endeavor, EVANS teaches a vat polymerization removable platform (abstract) as well as the following limitation:
remove the workpiece from the lifting platform and collect the workpiece after the printing is completed (see where the part is formed, then the platform is raised, and the platform is disconnected from the elevator for post processing, Column 5 Line(s) 40-50); and
HUANG and EVANS are analogous in the field of vat polymerization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG(s) lifting platform 150 with EVANS'(s) disconnectable platform, because this allows for an automatic printing and post processing function (Column 5 Line(s) 40-50).  

Regarding Claim 12, HUANG teaches the photocuring-type three-dimensional printing device according to Claim 1,
wherein the lifting platform is provided with a lifting apparatus (see where the 3D object is formed on the lifting platform 150, Paragraph(s) 0015)and a platform (see where the lifting platform has a carrying surface for carrying the 3D object 10, Figure(s) 1 and Paragraph(s) 0026),
the workpiece is molded on the platform (see where the 3D object is formed on the lifting platform 150, Paragraph(s) 0015)
However, HUANG does not teach the automatic printing and pick-up collecting apparatus that can: 
the platform is detachably connected to the lifting apparatus, and
the automatic printing and pick-up collecting apparatus is further provided with an automatic replacement apparatus configured to remove the platform having the workpiece from the lifting apparatus and provide a new platform on the lifting apparatus.
In the same field of endeavor, EVANS teaches a vat polymerization removable platform (abstract) as well as the following limitation:
the platform is detachably connected to the lifting apparatus (see where the part is formed, then the platform is raised, and the platform is disconnected from the elevator for post processing, Column 5 Line(s) 40-50), and
the automatic printing and pick-up collecting apparatus is further provided with an automatic replacement apparatus configured to remove the platform having the workpiece from the lifting apparatus and provide a new platform on the lifting apparatus (see where there is a platform installation process onto the elevator that lowers itself into the carriage and can then be moved back into the first chamber, Column 21 Line(s) 20-40). 
HUANG and EVANS are analogous in the field of vat polymerization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG(s) lifting platform 150 with EVANS'(s) disconnectable platform and replacement of the detachable platform, because this allows another object to be printed upon the completion of the already printed object (Column 5 Line(s) 45-50).  

Regarding Claim 14, HUANG teaches the photocuring-type three-dimensional printing device according to Claim 1,
wherein the automatic liquid replenishment apparatus is provided with a sealed liquid replenishment case (reservoir 134, Paragraph(s) 0029 and Figure(s) 1) and a gas pumping apparatus (see where the pressurizing unit 138 may be an air pump, Paragraph(s) 0030 and Figure(s) 1);
the liquid replenishment case is configured to accommodate the photosensitive resin (see where the liquid-forming material 170 is in the reservoir 134, Paragraph(s) 0028 and Figure(s) 1);
the gas pumping apparatus is configured to inject a gas into the liquid replenishment case (see when the pressurizing unit 138 provides a positive pressure into the reservoir 138 according to the liquid level in the tank 120 detected by the sensing unit, Paragraph(s) 0028); and
when the material tank needs to be replenished (see when the pressurizing unit 138 provides a positive pressure into the reservoir 138 according to the liquid level in the tank 120 detected by the sensing unit, Paragraph(s) 0028)
the gas pumping apparatus injects the gas into the liquid replenishment case (see when the pressurizing unit 138 provides a positive pressure into the reservoir 138 according to the liquid level in the tank 120 detected by the sensing unit, Paragraph(s) 0028),
such that the photosensitive resin in the liquid replenishment case flows into the material tank under the action of gas pressure (see when the pressuring unit 138 provides a positive pressure to the tank 120 to inject liquid-forming material 170 into the reservoir through the outlet 136a, Figure(s) 1 and Paragraph(s) 0028). 

Regarding Claim 15, HUANG teaches the photocuring-type three-dimensional printing device according to Claim 14,
wherein the automatic liquid replenishment apparatus is further provided with a liquid level detection apparatus (see where the sensing unit includes a detector and a buoy, Paragraph(s) 0009) configured to detect the liquid level of the photosensitive resin in the material tank (see where the buoy 132a of the sensing unit 132 and detector 132b is in the tank 120, Paragraph(s) 0027 and Figure(s) 1). 

Claim(s) 10-11 are rejected under 35 U.S.C § 103 as being obvious over HUANG (US-20160089839-A1), hereinafter referred to as HUANG, in view of EVANS (US-5248456-A), hereinafter referred to as EVANS, further in view of TOCHIMOTO (US-20020090410-A1), hereinafter referred to as TOCHIMOTO and further in view of SAMBU (US-20050275129-A1), hereinafter referred to as SAMBU. The following rejection relates to a known way of supporting a printed object for final processing with a mesh plate, protrusions, and vibrations to remove excess material.
Regarding Claim 10, HUANG teaches the photocuring-type three-dimensional printing device according to Claim 1; however, HUANG does not teach the following limitations:
wherein the automatic printing and pick-up collecting apparatus is further provided with a jacking apparatus provided below the lifting platform,
a collecting blade provided above the lifting platform, and
a storage apparatus;
a plurality of through holes are distributed in the lifting platform;
the jacking apparatus has a plurality of ejector rods corresponding to the plurality of through holes, and
is configured to jack up the workpiece molded on the lifting platform to separate the workpiece from the lifting platform;
the collecting blade is configured to scrape the workpiece,
which is separated from the lifting platform,
away from the lifting platform; and
storage apparatus is configured to accommodate the collected workpiece. 
In the same field of endeavor, EVANS teaches a vat polymerization removable platform (abstract) with a means of removing a workpiece from the platform using a blade and a separate chamber for post processing, as well as the following limitation:
a collecting blade provided above the lifting platform (see where the blade can separate the part/workpiece from the platform by passing the blade through the support region across the platform surface, Column 31 Line(s) 50-55), and
a storage apparatus (see second chamber with shutter placed in the open position to which the platform is transported from the forming vat to post processing, Column 21, Line(s) 11-15);
the collecting blade is configured to scrape the workpiece (see where the blade can separate the part/workpiece from the platform by passing the blade through the support region across the platform surface, Column 31 Line(s) 50-55),
which is separated from the lifting platform (see where the blade can separate the part/workpiece from the platform by passing the blade through the support region across the platform surface, Column 31 Line(s) 50-55),
away from the lifting platform (see where the blade can separate the part/workpiece from the platform by passing the blade through the support region across the platform surface, Column 31 Line(s) 50-55), and
storage apparatus is configured to accommodate the collected workpiece (see where this cutting blade can be applied at any chamber or stage, Column 31 Line(s) 45-52)
HUANG and EVANS are analogous in the field of vat polymerization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG(s) lifting platform 150 with EVANS'(s) disconnectable platform, because this allows for automatic removal of the part (Column 31 Line(s) 49-52).
In the same field of endeavor as EVANS and TOCHIMOTO teaches an apparatus to remove unbonded material remaining around a three-dimensional model (abstract) as well as following limitation:
wherein the automatic printing and pick-up collecting apparatus is further provided with a jacking apparatus provided below the lifting platform (The examiner considers that because EVAN’s disconnectable platform is removable for transport; this limitation is capable of being met as the positioning of this platform should not impact performance),
a plurality of through holes are distributed in the lifting platform (meshed tray 9, Paragraph(s) 0054-0067),
the jacking apparatus has a 

HUANG, EVANS, and TOCHIMOTO are analogous in the field of build platforms meant for post processing the three-dimensional printed object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify EVANS'(s) disconnectable platform with TOCHIMOTO'(s) meshed tray 9, because this allows for build material on the build platform to be removed through the apertures (Paragraph(s) 0198-0202). 
In the same field of endeavor, EVANS, TOCHIMOTO, and SAMBU teaches a build platform with vibrating capabilities as well as protrusions (Figure(s) 1A) well as the following limitation:
the jacking apparatus has a plurality of ejector rods  (the pins 104 from the top surface of the build platform, Figure(s) 1A and Paragraph(s) 0019-0021 as well as 2A-2B)
is configured to jack up the workpiece molded on the lifting platform to separate the workpiece from the lifting platform (see where the height can be adjusted for the pins 104 depending on the thickness of the platform 122 and the height of the printed object, Paragraph(s) 0019;
HUANG, EVANS, TOCHIMOTO, and SAMBU are analogous in the field of build platforms meant for post processing the three-dimensional object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify EVANS'(s) disconnectable platform  with SAMBU'(s) pins 104, because these separate the 3D object from the platform (Paragraph(s) 0019). The examiner notes that the combination of TOCHIMOTO and SAMBU does not teach that the plurality of ejector rods that protrude through (or pass through) the plurality of through holes, which appears to be in the applicant’s specification (Instant Specification, Page(s) 11 Paragraph(s) 2). This appears to be narrower than the term “corresponding to”.

Regarding Claim 11, HUANG teaches the photocuring-type three-dimensional printing device according to Claim 10; however, HUANG does not teach the following limitations:
wherein the jacking apparatus is further provided with a vibration apparatus; and
the vibration apparatus vibrates the plurality of ejector rods in the process of jacking the workpiece up by the plurality of ejector rods. 
In the same field of endeavor as EVANS, SAMBU, and TOCHIMOTO teaches an apparatus to remove unbonded material remaining around a three-dimensional model (abstract) as well as following limitation:
wherein the jacking apparatus is further provided with a vibration apparatus (see the vibrator that generates vibrations to allow the particles to go through the meshed tray, Paragraph(s) 0217); and
the vibration apparatus vibrates the plurality of ejector rods in the process of jacking the workpiece up by the plurality of ejector rods (The examiner considers that if the platforms of EVANS, SAMBU, and TOCHIMOTO were made integral, this limitation would be met). 
HUANG, EVANS, and TOCHIMOTO are analogous in the field of build platforms meant for post processing the three-dimensional printed object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify EVANS'(s) disconnectable platform with TOCHIMOTO'(s) meshed tray 9 and vibrators, the platform would have an ability to remove powder at an optimized flowability of the powder particles during post processing (Paragraph(s) 0217). The examiner considers the limitation “a photocuring resin” to be immaterial to patentability; therefore the platform of HUANG, EVANS, and TOCHIMOTO meets the claimed limitation. See MPEP 2115. 

Claim(s) 13 are rejected under 35 U.S.C § 103 as being obvious over HUANG (US-20160089839-A1), hereinafter referred to as HUANG, in view of EVANS (US-5248456-A), hereinafter referred to as EVANS, further in view of FAN (US-5474719-A), hereinafter referred to as FAN. The following rejection relates to a known configuration for placing the container that feeds the material into the vat, above the vat, such that gravity can feed low-viscous resins.
Regarding Claim 13, HUANG teaches the photocuring-type three-dimensional printing device according to Claim 1,
wherein the automatic liquid replenishment apparatus is provided with a liquid replenishment case (reservoir 134, Paragraph(s) 0029) and an 
However, HUANG does not teach the following limitations:
the liquid replenishment case is provided above the material tank and configured to accommodate the photosensitive resin;
the electric valve is connected to a bottom face or the bottom of a side face of the liquid replenishment case; and
when the material tank needs to be replenished,
the electric valve is opened,
so that the photosensitive resin in the liquid replenishment case flows into the material tank under the action of gravity. 
In the same field of endeavor, FAN teaches a photocuring vat application method similar to HUANG with an alternative configuration where the material as well as the following limitation:
the liquid replenishment case is provided above the material tank and configured to accommodate the photosensitive resin (see where there is an alternative method for supplying composition for lower viscosity resins, Column 16 Line(s) 1-6);
the ROLLAND, below.); and
when the material tank needs to be replenished (see where there is an alternative method for supplying composition for higher viscosity resins, Column 16 Line(s) 1-6)
the electric valve is opened (the examiner considers that the valve must inherently be open for the composition to flow through the valve by gravity, Column 16 Line(s) 9);
so that the photosensitive resin in the liquid replenishment case flows into the material tank under the action of gravity (Column 16 Line(s) 7-8).
The following is a quotation from MPEP 2114.04 which forms the basis for all legal precedent as a source of supporting rationale in this Office action. In this instance, the facts in the legal decision are sufficiently similar to those in the instant application; thus, the examiner may use the rationale used by the court. The examples directed to various common practices which the court has held as to require only ordinary skill in the art and hence are considered routine expedients are discussed below:
In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 
The court held that shifting the location of an element would not have modified the operation of device.  See MPEP 2114.04 VI. C. titled “Rearrangement of Parts”. 

HUANG discloses the claimed invention except for the rearrangement of the reservoir 134 above the material tank 120. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange these features, since it has been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to move the reservoir 134 to above the material tank 120 for the purpose of accommodating resins with lower viscosities. Further in support of this obviousness rejection, FAN teaches that to modify HUANG '(s) configuration of the reservoir 134 and pipe with FAN'(s) valve and overhead container, because this provides an alternative way to supply lower viscosity resins so that they can flow with gravity (Column 16 Line(s) 1-10).

Claim(s) 2-9 are rejected under 35 U.S.C § 103 as being obvious over HUANG (US-20160089839-A1), hereinafter referred to as HUANG, in view of EVANS (US-5248456-A), hereinafter referred to as EVANS, further in view of HANDA (US-20160207258-A1), hereinafter referred to as HANDA. The following rejection relates to a known controller that orders the multiple 3D objects to be printed into zones ordered by height.
Regarding Claim 2, HUANG teaches the photocuring-type three-dimensional printing device according to Claim 1; however, HUANG does not teach the following limitations: 
wherein the automatic composition system composes the plurality of three-dimensional models according to a composition rule as follows:
the plurality of three-dimensional models are arranged in n rows in a direction parallel to the length of a coating blade configured to spread the photosensitive resin, and
the heights of the plurality of three-dimensional models in the n rows satisfy the following relationship:
assuming that the i-th row is a row where the three-dimensional models having the highest height among the plurality of three-dimensional models are located,
the minimum height of multiple three-dimensional models in the i-th row is greater than or equal to the highest height of multiple three-dimensional models in the i+1-th and i-1-th rows,
the lowest height of the multiple three-dimensional models in the i+1-th row is greater than or equal to the highest height of multiple three-dimensional models in the i+2-th row,
the lowest height of the multiple three- dimensional models in the i-1-th row is greater than or equal to the highest height of multiple three-dimensional models in the i-2-th row, and
so on, where n is a natural number, and i = 1, 2, …, n.
In the same field of endeavor, HANDA teaches a controller for a vat polymerization process (abstract and Figure(s) 1) as well as the following limitation:
wherein the automatic composition system composes the plurality of three-dimensional models according to a composition rule as follows:
the plurality of three-dimensional models (see where there are a plurality of three dimensional models produced simultaneously, Figure(s) 4) are arranged in n rows in a direction parallel to the length of a coating blade configured to spread the photosensitive resin (see where the recoater driving device 18 and recoater 17 has a plurality of placement zones and each zone is adjacent to each other and is greater in width in the movement direction of the recoater, Paragraph(s) 0011 and Figure(s) 1 and Figure(s) 2), and
the heights of the plurality of three-dimensional models in the n rows satisfy the following relationship:
assuming that the i-th row is a row where the three-dimensional models having the highest height among the plurality of three-dimensional models are located (Figure(s) 4, 6, 7),
the minimum height of multiple three-dimensional models in the i-th row is greater than or equal to the highest height of multiple three-dimensional models in the i+1-th and i-1-th rows (Figure(s) 7),
the lowest height of the multiple three-dimensional models in the i+1-th row is greater than or equal to the highest height of multiple three-dimensional models in the i+2-th row (Figure(s) 7),
the lowest height of the multiple three- dimensional models in the i-1-th row is greater than or equal to the highest height of multiple three-dimensional models in the i-2-th row (Figure(s) 7), and
so on, where n is a natural number, and i = 1, 2, …, n. (see where there are multiple rows in Figure(s) 7 and the even number of each of these rows satisfy this relationship)
HUANG, EVANS, and HANDA are analogous in the field of stereolithography and specifically apparatuses that have a vat and elevator platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG'(s) controller with HANDA'(s) controller that sets a plurality of placement zones to print multiple three-dimensional objects, because this reduces the movement range of the recoater and the formation time (Paragraph(s) 0124) while improving the efficiency in formation of the three-dimensional objects (Paragraph(s) 0085) and therefore minimizing the section of the formation area that is unoccupied by placement zones (Paragraph(s) 0012). 

Regarding Claim 3, HUANG teaches the photocuring-type three-dimensional printing device according to Claim 2; however, HUANG does not teach the following limitations:
wherein multiple three-dimensional models in at least one of the n rows are disposed in such a way that the heights thereof decrease in one direction 
In the same field of endeavor, HANDA teaches a controller for a vat polymerization process (abstract and Figure(s) 1) as well as the following limitation:
wherein multiple three-dimensional models in at least one of the n rows are disposed in such a way that the heights thereof decrease in one direction (Figure(s) 3, 21, 22)
HUANG, EVANS, and HANDA are analogous in the field of stereolithography and specifically apparatuses that have a vat and elevator platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG'(s) controller with HANDA'(s) controller that sets a plurality of placement zones to print multiple three-dimensional objects, because this reduces the movement range of the recoater and the formation time (Paragraph(s) 0124) while improving the efficiency in formation of the three-dimensional objects (Paragraph(s) 0085) and therefore minimizing the section of the formation area that is unoccupied by placement zones (Paragraph(s) 0012). 

Regarding Claim 4, HUANG teaches the photocuring-type three-dimensional printing device according to Claim 2; however, HUANG does not teach the following limitations:
wherein multiple three-dimensional models in at least one of the n rows are disposed in such a way that the heights thereof decrease from the middle to two sides (Figure(s) 4 and 7 and 6). 
In the same field of endeavor, HANDA teaches a controller for a vat polymerization process (abstract and Figure(s) 1) as well as the following limitation:
wherein multiple three-dimensional models in at least one of the n rows are disposed in such a way that the heights thereof decrease from the middle to two sides (Figure(s) 4 and 7 and 6). 
HUANG, EVANS, and HANDA are analogous in the field of stereolithography and specifically apparatuses that have a vat and elevator platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG'(s) controller with HANDA'(s) controller that sets a plurality of placement zones to print multiple three-dimensional objects, because this reduces the movement range of the recoater and the formation time (Paragraph(s) 0124) while improving the efficiency in formation of the three-dimensional objects (Paragraph(s) 0085) and therefore minimizing the section of the formation area that is unoccupied by placement zones (Paragraph(s) 0012). 

Regarding Claim 5, HUANG teaches the photocuring-type three-dimensional printing device according to Claim 2; however, HUANG does not teach the following limitations:
wherein the automatic composition system comprises:
an ordering module configured to arrange the plurality of three-dimensional models from the highest to the lowest in height;
a dividing module configured to divide the arranged three-dimensional models into n rows according to a boundary condition; and
an inter-row adjustment module configured to perform position adjustment on the plurality of three-dimensional models divided into the n rows in units of rows. 
In the same field of endeavor, HANDA teaches a controller for a vat polymerization process (abstract and Figure(s) 1) as well as the following limitation:
wherein the automatic composition system comprises:
an ordering module configured to arrange the plurality of three-dimensional models from the highest to the lowest in height (see where there is a controller that orders the three dimensional objects in the descending order, abstract);
a dividing module configured to divide the arranged three-dimensional models into n rows according to a boundary condition (see where the method has placement zones, Paragraph(s) 0015 and Figure(s) 4, 2, 7); and
an inter-row adjustment module configured to perform position adjustment on the plurality of three-dimensional models divided into the n rows in units of rows (see where the zones are placed at positions closer to the first edge of the movement direction of the recoater, Paragraph(s) 0027). 
HUANG, EVANS, and HANDA are analogous in the field of stereolithography and specifically apparatuses that have a vat and elevator platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG'(s) controller with HANDA'(s) controller that sets a plurality of placement zones to print multiple three-dimensional objects, because this reduces the movement range of the recoater and the formation time (Paragraph(s) 0124) while improving the efficiency in formation of the three-dimensional objects (Paragraph(s) 0085) and therefore minimizing the section of the formation area that is unoccupied by placement zones (Paragraph(s) 0012). 

Regarding Claim 6, HUANG teaches the photocuring-type three-dimensional printing device according to Claim 5: however, HUANG does not teach the following limitations:
wherein the automatic composition system comprises:
an in-row adjustment module configured to perform in-row position adjustment on multiple three-dimensional models in at least one of the n rows 
In the same field of endeavor, HANDA teaches a controller for a vat polymerization process (abstract and Figure(s) 1) as well as the following limitation:
wherein the automatic composition system comprises:
an in-row adjustment module configured to perform in-row position adjustment on multiple three-dimensional models in at least one of the n rows (see where the zones are placed at positions closer to the first edge of the movement direction of the recoater, Paragraph(s) 0027).
HUANG, EVANS, and HANDA are analogous in the field of stereolithography and specifically apparatuses that have a vat and elevator platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG'(s) controller with HANDA'(s) controller that sets a plurality of placement zones to print multiple three-dimensional objects, because this reduces the movement range of the recoater and the formation time (Paragraph(s) 0124) while improving the efficiency in formation of the three-dimensional objects (Paragraph(s) 0085) and therefore minimizing the section of the formation area that is unoccupied by placement zones (Paragraph(s) 0012).

Regarding Claim 7, HUANG teaches the photocuring-type three-dimensional printing device according to Claim 2; however, HUANG does not teach the following limitations:
wherein the coating blade only scratches an area being printed. 
In the same field of endeavor, HANDA teaches a controller for a vat polymerization process (abstract and Figure(s) 1) as well as the following limitation:
wherein the coating blade only scratches an area being printed (see where the row is set where the recoater is already going in that direction, Paragraph(s) 0008). 
HUANG, EVANS, and HANDA are analogous in the field of stereolithography and specifically apparatuses that have a vat and elevator platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG'(s) controller with HANDA'(s) controller that sets a plurality of placement zones to print multiple three-dimensional objects, because this reduces the movement range of the recoater and the formation time (Paragraph(s) 0124) while improving the efficiency in formation of the three-dimensional objects (Paragraph(s) 0085) and therefore minimizing the section of the formation area that is unoccupied by placement zones (Paragraph(s) 0012). 

Regarding Claim 8, HUANG teaches the photocuring-type three-dimensional printing device according to Claim 1; however, HUANG does not teach the following limitations:
wherein the automatic composition system comprises:
an ordering module configured to calculate dimensions of a bounding box for the plurality of three-dimensional models, and
arrange the plurality of three-dimensional models in descending order according to the width of the bounding box;
a space allocation module configured to attempt to allocate a row or column space in the lifting platform according to the maximum width of the remaining three-dimensional models, and
determine whether the space of the lifting platform is sufficient;
an arranging module configured to extract multiple three-dimensional models and arrange same into a row or column if the lifting platform has a sufficient space; and
a row/column space compression module configured to reduce the spacing between rows or columns after the multiple three-dimensional models are arranged into a row or column. 
In the same field of endeavor, HANDA teaches a controller for a vat polymerization process (abstract and Figure(s) 1) as well as the following limitation:
wherein the automatic composition system comprises:
an ordering module configured to calculate dimensions of a bounding box for the plurality of three-dimensional models (see where the controller makes placement zones defined by borderlines, abstract), and
arrange the plurality of three-dimensional models in descending order according to the width of the bounding box (see where the objects having the greatest height and areas of greater width are placed in zones that are in zones not previously occupied, Paragraph(s) 0019);
a space allocation module configured to attempt to allocate a row or column space in the lifting platform according to the maximum width of the remaining three-dimensional models (see where there is an empty space placed in zone Z to determine the height of each object, Paragraph(s) 0105), and
determine whether the space of the lifting platform is sufficient (see where the empty space is evaluated to contain the first placement zone Z1 and therefore have yet to be placed, Paragraph(s) 0105);
an arranging module configured to extract multiple three-dimensional models and arrange same into a row or column if the lifting platform has a sufficient space (Paragraph(s) 0104-0105); and
A row/column space compression module configured to reduce the spacing between rows or columns after the multiple three-dimensional models are arranged into a row or column (see where the smallest cuboid of the object is calculated to reduce the space between objects, Paragraph(s) 0012 and 0070). 
HUANG, EVANS, and HANDA are analogous in the field of stereolithography and specifically apparatuses that have a vat and elevator platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG'(s) controller with HANDA'(s) controller that sets a plurality of placement zones to print multiple three-dimensional objects, because this reduces the movement range of the recoated and the formation time (Paragraph(s) 0124) while improving the efficiency in formation of the three-dimensional objects (Paragraph(s) 0085) and therefore minimizing the section of the formation area that is unoccupied by placement zones (Paragraph(s) 0012). 

Regarding Claim 9, HUANG teaches the photocuring-type three-dimensional printing device according to Claim 8; however, HUANG does not teach the following limitations:
Wherein the automatic composition system further comprises a model entirety centering module configured to centrally dispose the entirety of the models with respect to the space of the lifting platform when the lifting platform does not have a sufficient space.
In the same field of endeavor, HANDA teaches a controller for a vat polymerization process (abstract and Figure(s) 1) as well as the following limitation:
wherein the automatic composition system further comprises a model entirety centering module configured to centrally dispose the entirety of the models with respect to the space of the lifting platform when the lifting platform does not have a sufficient space (see where the method has a first placement preferably in the center of the movement range of the recoater, Paragraph(s) 0013 and 0060)
HUANG, EVANS, and HANDA are analogous in the field of stereolithography and specifically apparatuses that have a vat and elevator platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG'(s) controller with HANDA'(s) controller that sets a plurality of placement zones to print multiple three-dimensional objects, because this reduces the movement range of the recoater and the formation time (Paragraph(s) 0124) while improving the efficiency in formation of the three-dimensional objects (Paragraph(s) 0085) and therefore minimizing the section of the formation area that is unoccupied by placement zones (Paragraph(s) 0012). 

Claim(s) 16-17 are rejected under 35 U.S.C § 103 as being obvious over HUANG (US-20160089839-A1), hereinafter referred to as HUANG, in view of EVANS (US-5248456-A), hereinafter referred to as EVANS, further in view of LEACH (US-20150220748-A1), hereinafter referred to as LEACH. The following rejection relates to a known way of using servers in a printing farm to carry out mass printing processes.
Regarding Claim 16, HUANG teaches a photocuring-type three-dimensional printing system capable of automatic continuous printing; 
after receiving the three-dimensional model (see where the control unit 140 reads the digital 3D model and is coupled to the automatic-filling module 130, Paragraph(s) 0024 and Figure(s) 1),
the photocuring-type three-dimensional printing device automatically composes (see where the 3D object is formed on the lifting platform, Paragraph(s) 0015),
automatically prints (see where the 3D printing apparatus forms an object layer by layer, Paragraph(s) 0008), and
liquid replenishment is automatically carried out when needed (see where the automatic replenishment does not overfill the tank because of the sensor, Paragraph(s) 0018)
However, HUANG does not teach the following limitations:
pick-up collects the three-dimensional model, and
comprising a host computer and a plurality of photocuring-type three-dimensional printing devices according to Claim 1,
wherein:
the host computer queries the states of the plurality of photocuring-type three- dimensional printing devices when receiving a print job, and
if there is an idle photocuring-type three-dimensional printing device,
the host computer sends the three-dimensional model of the current job to the one or more photocuring-type three-dimensional printing devices in an idle state for printing; and
In the same field of endeavor, EVANS teaches a vat polymerization removable platform (abstract) as well as the following limitation:
pick-up collects the three-dimensional model (see where the part is formed, then the platform is raised, and the platform is disconnected from the elevator for post processing, Column 5 Line(s) 40-50); and
HUANG and EVANS are analogous in the field of vat polymerization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG(s) lifting platform 150 with EVANS'(s) disconnectable platform, because this allows for an automatic printing and post processing function (Column 5 Line(s) 40-50).  

In the same field of endeavor, LEACH teaches a controller for a vat polymerization process (abstract and Figure(s) 1 and 2) as well as the following limitation:
comprising a host computer and a plurality of photocuring-type three-dimensional printing devices (see where there is a marketplace platform hosted by an online retailer or a 3D service provide with an upload fee, Paragraph(s) 0017 and Figure(s) 1/2)  according to Claim 1,
wherein:
the host computer queries the states of the plurality of photocuring-type three- dimensional printing devices when receiving a print job (see where there are multiple 3D printers, Paragraph(s) 0038; and see where there are a multiple of 3D printing types that are evaluated for the requested job, Figure(s) 7A), and
if there is an idle photocuring-type three-dimensional printing device (see where an algorithm determines how to prioritize queued 3D printing jobs and identify an optimum pickup station in a print shop, Paragraph(s) 0037),
the host computer sends the three-dimensional model of the current job to the one or more photocuring-type three-dimensional printing devices in an idle state for printing (see where a suitable 3D printer is selected based on the digital model or capacity of the 3D printer, Paragraph(s) 0036; and see where an aspect of printer availability, capacity, and prioritization are considered, Paragraph(s) 0038); and
HUANG, EVANS, and LEACH are analogous in the field of 3D printing and additive manufacturing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG(s) controller with LEACH’(s) network, controller, and algorithm, because this allows for a user to request a printing task, connect the user to the 3D printing service, and select the 3D printer (abstract and Paragraph(s) 0038). 

Regarding Claim 17, HUANG teaches the photocuring-type three-dimensional printing system according to Claim 16; however, HUANG does not teach the following limitations:
further comprising a server,
wherein the server is configured to receive and process a print job from a remote user, and
send the print job from the remote user to the host computer when the host computer is connected to the server via a network to obtain the print job. 
In the same field of endeavor, LEACH teaches a controller for a vat polymerization process (abstract and Figure(s) 1 and 2) as well as the following limitation:
further comprising a server (see where there is a marketplace platform hosted by an online retailer or a 3D service provide with an upload fee, Paragraph(s) 0017 and Figure(s) 1/2; and server functionality via a network, Paragraph(s) 0044)  ,
wherein the server is configured to receive and process a print job from a remote user (see where the client and server are remote from each other and interact through a network, Paragraph(s) 0110), and
send the print job from the remote user to the host computer when the host computer is connected to the server via a network to obtain the print job  (see where an algorithm determines how to prioritize queued 3D printing jobs and identify an optimum pickup station in a print shop, Paragraph(s) 0037).
HUANG, EVANS, and LEACH are analogous in the field of 3D printing and additive manufacturing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG(s) controller with LEACH’(s) network, controller, and algorithm, because this allows for a user to request a printing task, connect the user to the 3D printing service, and select the 3D printer (abstract and Paragraph(s) 0038). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HOU FENG (CN-206264354-U) teaches the material tank, coating blade, squeegee, valve and much of the components of Claims 1, 12, 14-15; however, HOU FENG fails to anticipate or show as obvious in combination or alone the feature of a control system that sorts the plurality of three-dimensional printed objects based on height.
ROLLAND (US-20160137839-A1) teaches electric valves (pinch-style aluminum solenoid valve) and liquid level sensors (Paragraph(s) 0377, 0011, and 0123).
KRITCHMAN (US-20120267827-A1) teaches the organization of multiple three-dimensional printed objects based on height (Paragraph(s) 0180, 0192-0194, 0199, 200, 0201).	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743